 ROCKY MOUNTAIN INSULATING COMPANYRocky Mountain Insulating Company and Interna-tional Association of Heat and Frost Insulatorsand Asbestos Workers, Local No. 28. Cases 27-CA-7002 and 27-CA-7241February 11, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANUpon a charge filed in Case 27-CA-7002 on No-vember 12, 1980, a first amended charge filedtherein on January 19, 1981, and a subsequentcharge filed in Case 27-CA-7241 on April 2, 1981,by International Association of Heat and Frost In-sulators and Asbestos Workers, Local No. 28,herein the Union, and duly served on RockyMountain Insulating Company, herein Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region27, issued a complaint on January 20, 1981, and anorder consolidating cases and consolidated com-plaint and a notice of hearing on May 1, 1981. OnMay 18, 1981, the Acting Regional Director forRegion 27 issued an amendment to the consolidatedcomplaint. The consolidated complaint, as amend-ed, alleges that Respondent has engaged in and isengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended.With respect to the unfair labor practices, theconsolidated complaint alleges in substance that atall times material herein and since on or about July19, 1977, the Union has been the designated exclu-sive collective-bargaining representative of Re-spondent's employees in an appropriate unit, andthat since on or about July 19, 1977, the Union hasbeen recognized as such representative by Re-spondent and such recognition has been embodiedin a collective-bargaining agreement effective by itsterms for the period August 1, 1978, to May 31,1981.' The complaint further alleges that on orabout October 1, 1980, the Union requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of itsi By memorandum dated July 19. 1977. Respondent designated theWestern Insulators Contractors Association. Denver Chapter. of Denver.Colorado. a multiemployer bargaining association, as its bargaining reprer-sentative. B) the terms of the memorandum Respondent agreed to adoptany existing and successor contracts entered into between the Union andthe Western Insulators Contractors Association The subsequent collec-tive-bargaining contract, to which Respondent became a part), had a du-ration of August I. 1978. to May 31 181XI There is no indication whethera new contract replaced the one expiring on May 3I. 1981 However.absent timely notice. pursuant to Its contract, of an intent to terminlate thecontract. Respondent would be hound to a successor loniract nrgotialedby the Inion and the multiemploser ass', cialtion See Phon/ix .lir (Codi-tioning. Inc.. 211 NL RB 341 (19771260 NLRB No. 22employees in the appropriate unit with respect totheir rates of pay, wages, hours of employment,and other terms and conditions of employment andthat since October 1, 1980, Respondent has illegallyand unilaterally repudiated its collective-bargainingrelationship with the Union and refuses to complywith the current collective-bargaining agreement ineffect between Respondent and the Union. Thecomplaint also alleges that since on or about Feb-ruary 10, 1981, Respondent has failed and refusedto furnish information requested by the Union con-cerning the identity of and hours worked by bar-gaining unit employees of Respondent.On September 2, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, asserting that Respondent hadfailed to file an answer to the complaint. Subse-quently, on September 14, 1981, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment shouldnot be granted. Respondent has filed no responseto the Notice To Show Cause and, accordingly,the allegations of the Motion for Summary Judg-ment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.According to the uncontroverted allegations ofthe Motion for Summary Judgment, Respondentfailed to file an answer to the complaint. More-over, as no answer had been filed, on August 10,163 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1981, Region 27 contacted Respondent informing itthat Regional Office records indicated that Re-spondent had not filed an answer, and that, if anappropriate answer were not filed by August 17,1981, a Motion for Summary Judgment would besought. No good cause to the contrary having beenshown, in accordance with the rule set forth above,the allegations of the complaint herein are deemedto be admitted and found to be true. Accordingly,we grant the Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the follo~wing:FINI)ING(S OF FACTI. I HI BUSINi-SS OI RESPONDI'NTAt all times material herein, Respondent, a soleproprietorship of Walter Lemons, has maintainedits principal office and place of business at Casper,Wyoming, where it is engaged in the insulationcontracting business. Respondent, in the course andconduct of its business operations, annually pur-chases and receives goods and materials valued inexcess of $50,000 directly from points and placesoutside the State of Wyoming, and annually per-forms services valued in excess of $50,000 for em-ployers, each of which in turn annually purchasesand receives goods and materials valued in excessof $50,000 directly from points and places outsidethe State of Wyoming.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.Ii. IHFI l.ABOR ORGANIZA I ION INVOI VDI)International Association of Heat and Frost Insu-lators and Asbestos Workers, Local No. 28, is alabor organization within the meaning of Section2(5) of the Act.Ill. THEI UNFAIR I ABOR PRACTICdESA. The Collective-Bargaining Representative1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All journeymen and apprentice insulation me-chanics employed by Respondent, but exclud-ing office clerical employees, and all guards,professional employees and supervisors as de-fined in the Act.2. The bargaining historyAt all times since July 19, 1977, the Union hasbeen the designated exclusive collective-bargainingrepresentative of Respondent's employees in an ap-propriate unit and, by virtue of Section 9(a) of theAct, has been and is now the exclusive representa-tive of all the employees in said unit for the pur-poses of collective bargaining with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment.B. The Request To Bargain and Respondent'sRefusalSince on or about October 1, 1980, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with the Union as theexclusive representative for the purposes of collec-tive bargaining of all employees in the above-de-scribed unit and Respondent has illegally and uni-laterally repudiated its collective-bargaining rela-tionship with the Union. Also, since on or aboutFebruary 10, 1981, Respondent has failed and re-fused to furnish information requested by theUnion concerning the identity of and hours workedby bargaining unit employees of Respondent.Accordingly, we find that Respondent has, sinceOctober 1, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. IHI ELFFICT OF TIH UNFAIR LABORPRACICI ES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. TIlt- RF NI1I)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, honorand abide by the memorandum and existing collec-tive-bargaining agreements (giving retroactiveeffect thereto from their respective dates in 1977and 1978), and, upon request, bargain collectivelywith the Union as the exclusive representative of164 ROCKY M()UNIAIN INSUl AT ING COMP'ANYall employees in the appropriate unit. Respondentshall also make whole its employees represented bythe Union for any loss of pay or employment bene-fits as a result of its unilateral action in repudiatingand refusing to honor the said agreements. OgleProtection Service, Inc., and Jamn.s L. Ogle, an Indi-vidual, 183 NLRB 682 (1970). Payments to said em-ployees shall bear interest as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977) (see, gen-erally, Isis Plumbing & lecating Co., 138 NLRB 716(1962)). We shall also order Respondent to post ap-propriate notices.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI USIONS Oi L \\1. Rocky Mountain Insulating Company is anemployer engaged in commerce w ithin the mean-ing of Section 2(6) and (7) of the Act.2. International Association of Heat and FrostInsulators and Asbestos Workers, Local No. 28, isa labor organization within the meaning of Section2(5) of the Act.3. All journeymen and apprentice insulation me-chanics employed by Respondent, but excludingoffice clerical employees, and all guards, profes-sional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since July 19, 1977, the above-named labor or-ganization has been and is now the exclusive repre-sentative of all employees in the aforesaid appropri-ate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about October 1, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, by its subse-quent repudiation and failure to honor the memo-randum and existing collective-bargaining agree-ment between Respondent and the Union followingdemand by the Union for continued compliancetherewith, and by refusing on or about February10, 1981, and at all times thereafter, to furnish in-formation requested by the Union concerning theidentity of and hours worked by bargaining unitemployees of Respondent, Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act and thereby has en-gaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National L aborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rocky Mountain Insulating Company. Casper, \Wy-oming, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Asso-ciation of Heat and Frost Insulators and AsbestosWorkers, Local No. 28, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All journeymen and apprentice insulation me-chanics employed by Respondent, but exclud-ing office clerical employees, and all guards,professional employees and supervisors as de-fined in the Act.(b) Refusing to furnish information requested bythe Union concerning the identity of and hoursworked by bargaining unit employees of Respond-ent.(c) Repudiating or refusing to honor the terms ofthe memorandum and existing collective-bargainingagreements between Respondent and the Union fol-lowing demand by the Union for continued compli-ance therewith.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment.(b) Honor and abide by the memorandum andexisting collective-bargaining agreements, givingretroactive effect thereto from their respective ef-fective dates in 1977 and 1978.(c) Make whole its employees in the appropriateunit described above, in the manner set forth in thesection of this Decision entitled "The Remedy,"for any loss of pay or employment benefits as a DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult of its repudiating and refusing to honor theaforesaid agreements.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Casper, Wyoming, location copiesof the attached notice marked "Appendix."'2Copies of said notice, on forms provided by theRegional Director for Region 27, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 27,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.2 In the evelt that this Order is enforced by a Judgment of a UnitedSltates Court of Appeals, the vwords in the notice reading "Posted byOrder of the National Lahbor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Fnforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RI.LATIONS BOARDAn Agency of the United States GovernmentWE WILl. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Association of Heat andFrost Insulators and Asbestos Workers, LocalNo. 28, as the exclusive representative of theemployees in the bargaining unit describedbelow.WE WII.l. NOT refuse to furnish informationrequested by the Union concerning the identi-ty of and hours worked by our bargaining unitemployees.WE Wll.l. NOT repudiate or refuse to honorthe terms of the memorandum and existingcollective-bargaining agreements between usand the Union following demand by the Unionfor continued compliance therewith.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILl., upon request, bargain with theabove-named Union as the exclusive repre-sentative of all employees in the bargainingunit described below with respect to rates ofpay, wages, hours and other terms and condi-tions of employment. The bargaining unit is:All journeymen and apprentice insulationmechanics employed by the Employer butexcluding office clerical employees, and allguards, professional employees and supervi-sors as defined in the Act.WE WIL.L honor and abide by the contractswe entered into with the Union and give retro-active effect thereto from their respective ef-fective dates in 1977 and 1978.WE WILL make whole our employees in thebargaining unit described above for any loss ofpay or other employment benefits they mayhave suffered by reason of our refusal tohonor and abide by the aforesaid contracts be-tween the Union and us, with interest.ROCKY MOUNTAIN INSUI.ATING COM-PANY166